
	
		II
		110th CONGRESS
		1st Session
		S. 1061
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Lott introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require insurance companies to fully
		  disclose insurance coverage and noncoverage of homeowners' insurance policies,
		  to provide for enforcement by the Federal Trade Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners' Insurance Noncoverage
			 Disclosure Act.
		2.Required disclosure of
			 noncoverage in homeowners' insurance policies
			(a)In
			 generalEach individual
			 homeowner's policy written by a State-registered insurance company shall
			 include on the front or first page of the policy a Noncoverage
			 Disclosure box restating in plain English, in bold font twice the size
			 of the text in the body of the policy, all conditions, exclusions, and other
			 limitations pertaining to coverage under that policy, regardless of the
			 underlying insurance product in question.
			(b)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Federal Trade Commission shall promulgate such
			 regulations as may be necessary to carry out the provisions of this Act.
			3.Enforcement
			(a)In
			 generalAny failure to comply
			 with the provisions of section 2 shall be treated as a violation of a
			 regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
			(b)Powers of
			 Federal Trade Commission
				(1)In
			 generalThe Federal Trade
			 Commission shall prevent any person from violating this Act, and any regulation
			 promulgated thereunder, in the same manner, by the same means, and with the
			 same jurisdiction, powers, and duties as though all applicable terms and
			 provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated into and made a part of this Act.
				(2)PenaltiesAny person who violates regulations
			 promulgated under this Act shall be subject to the penalties and entitled to
			 the privileges and immunities provided in the Federal Trade Commission Act in
			 the same manner, by the same means, and with the same jurisdiction, power, and
			 duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made part of this Act.
				(c)Authority
			 preservedNothing in this Act
			 shall be construed to limit the authority of the Federal Trade Commission under
			 any other provision of law.
			
